          Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

O.A., et al., on behalf of themselves and all
others similarly situated,

Plaintiffs,
v.                                              Civil Action No. 1:18-cv-02718-RDM


DONALD J. TRUMP, et al.,

Defendants.

S.M.S.R., et al.,

                     Plaintiffs,
        v.
                                                Civil Action No. 1:18-cv-02838-RDM

DONALD J. TRUMP, in his official
capacity as President of the United States,
et al.,

                     Defendants.

              O.A. PLAINTIFFS AND S.M.S.R. PLAINTIFFS’ RESPONSE TO
              GOVERNMENT’S NOTICE OF SUPPLEMENTAL AUTHORITY

        The O.A. Plaintiffs and the S.M.S.R. Plaintiffs write in response to the Government’s July

31, 2019 Notice of Supplemental Authority (the “Notice”). American Federation of Government

Employees, AFL-CIO v. Trump (“AFGE”), ___ F.3d ___, No. 18-5289, 2019 WL 3122446 (D.C.

Cir. July 16, 2019), breaks no new ground and does not alter the jurisdictional analysis in this case.

It does not arise in the immigration context, and does not speak to the central question before this

Court: whether Plaintiffs bring claims “arising from any action taken or proceeding brought to

remove an alien.” 8 U.S.C. § 1252(b)(9).

        AFGE, like the earlier D.C. Circuit and Supreme Court cases it applies, sets out to

determine whether claims are “of the type” that Congress intended to fit within a “special statutory
         Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 2 of 6



scheme” limiting the jurisdiction of the federal courts. AFGE, at *3–*4 (citing Thunder Basin

Coal Co. v. Reich, 510 U.S. 200, 207, 210 (1994) and Jarkesy v. S.E.C., 803 F.3d 9, 15 (D.C. Cir.

2015), among other authorities). But before engaging in this analysis, the court in AFGE had

already determined in the first instance that the special statutory scheme applied to the plaintiffs’

claims. Id. at *3. Indeed, that issue was not even in dispute on appeal. Id.

       The Government’s Notice skips this first step entirely, moving directly to the second step

of the test. But the three-part analysis the Government’s Notice invokes comes into play if—and

only if—Congress has created a statutory scheme that intends to divest the district courts of

jurisdiction. If such a determination is made, then the second step of the analysis examines whether

“(1) a finding of preclusion might foreclose all meaningful judicial review; (2) the claims are

wholly collateral to the statutory review provisions; and (3) the claims are beyond the expertise of

the agency.” Id. at *3 (citations and alterations omitted). These three factors are “general

guideposts useful for channeling the inquiry into whether the particular claims at issue fall outside

an overarching congressional design.” Id. (citing Jarkesy, 803 F.3d at 17).

       But here, the Court needs no such “general guideposts”—the statute explicitly provides the

test that the Court must apply at the outset in determining its own jurisdiction. Congress stated

that only those claims which “aris[e] from any action taken or proceeding brought to remove an

alien,” 8 U.S.C. § 1252(b)(9), are subject to jurisdictional channeling. Because Plaintiffs’ claims

do not fall within the scope of § 1252(b)(9) in the first instance for the reasons explained at length

in prior briefing, the Court need go no further in its analysis. The body of case law the Government

invokes has no application here.1



1
 Indeed, the Government has implicitly recognized that the language of § 1252(b)(9) is dispositive
by relegating Thunder Basin and Jarkesy—the two key cases underpinning AFGE—to a footnote.
See Gov’t Cross-Mot. for Summ. J. 22 n.8.
                                                  2
         Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 3 of 6



       The Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830, 840–841 (2018)

(plurality opinion), confirms the Government’s reliance on AFGE is entirely misplaced. In

Jennings, the Supreme Court addressed the exact question this Court faces: whether § 1252(b)(9)

barred the Court from hearing the case. Id. In concluding it did not, the Court never cited the

three-part test from Thunder Basin. Rather, it relied on the “arising from” language of § 1252(b)(9)

in concluding there was no barrier to jurisdiction.

       This Court should do the same. As in Jennings, “the legal questions in this case” do not

arise from any “action taken to remove an alien.” 138 S.Ct. 841 n.3. Rather, they relate to a

blanket change to asylum eligibility that bars affected individuals from obtaining asylum in any

posture. Therefore, the claims do not fall within the scope of § 1252(b)(9).




                                                 3
           Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 4 of 6



Dated: August 2, 2019               Respectfully submitted,

                                    /s/ Thomas G. Hentoff
                                    Thomas G. Hentoff (D.C. Bar No. 438394)
                                    Ana C. Reyes (D.C. Bar No. 477354)
                                    Ellen E. Oberwetter (D.C. Bar No. 480431)
                                    Mary Beth Hickcox-Howard (D.C. Bar No. 1001313)
                                    Charles L. McCloud
                                    Matthew D. Heins (D.C. Bar No. 241063)
                                    Vanessa O. Omoroghomwan*
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington, D.C. 20005
                                    Tel: (202) 434-5000
                                    Fax: (202) 434-5029

                                    Hardy Vieux (D.C. Bar No. 474762)
                                    Patricia Stottlemyer (D.C. Bar No. 888252536)
                                    HUMAN RIGHTS FIRST
                                    805 15th Street, N.W., Suite 900
                                    Washington, D.C. 20005
                                    Tel: (202) 547-5692
                                    Fax: (202) 553-5999

                                    Eleni Rebecca Bakst*
                                    Anwen Hughes*
                                    HUMAN RIGHTS FIRST
                                    75 Broad Street, 31st Floor
                                    New York, New York 10004
                                    Tel: (212) 845-5200
                                    Fax: (212) 845-5299

                                    Charles George Roth*
                                    Keren Hart Zwick (D.D.C. Bar No. IL0055)
                                    Gianna Borroto*
                                    Ruben Loyo*
                                    NATIONAL IMMIGRANT JUSTICE CENTER
                                    224 Michigan Ave., Suite 600
                                    Chicago, Illinois 60604
                                    Tel: (312) 660-1370
                                    Fax: (312) 660-1505

                                    Attorneys for O.A. Plaintiffs



    Pursuant to LCvR 83.2(g).
                                         4
         Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 5 of 6



                                                    By: /s/ Justin W. Bernick
Manoj Govindaiah                                    Neal K. Katyal (Bar No. 462071)
RAICES, INC.                                        T. Clark Weymouth (Bar No. 391833)
1305 N. Flores Street                               Craig A. Hoover (Bar No. 386918)
San Antonio, TX 78212                               Justin W. Bernick (Bar No. 988245)
Telephone: (210) 222-0964                           Zachary W. H. Best (Bar No. 1003717)
Facsimile: (210) 212-4856                           Mitchell P. Reich (Bar No. 1044671)
manoj.govindaiah@raicestexas.org                    Elizabeth Hagerty (Bar No. 1022774)
                                                    Kaitlin Welborn (Bar. No. 88187724)
Counsel for Plaintiff Refugee and Immigrant         555 Thirteenth Street NW
Center for Education and Legal Services, Inc.       Washington, DC 20004
                                                    Telephone: (202) 637-5600
Adina Appelbaum* (Bar No. 1026331)                  Facsimile: (202) 637-5910
CAPITAL AREA IMMIGRANTS’                            neal.katyal@hoganlovells.com
RIGHTS COALITION                                    t.weymouth@hoganlovells.com
1612 K Street NW, Suite 204                         craig.hoover@hoganlovells.com
Washington, DC 20006                                justin.bernick@hoganlovells.com
Telephone: (202) 899-1412                           zachary.best@hoganlovells.com
Facsimile: (202) 331-3341                           mitchell.reich@hoganlovells.com
adina@caircoalition.com                             elizabeth.hagerty@hoganlovells.com
                                                    kaitlin.welborn@hoganlovells.com
*Admitted pro hac vice
                                                    Thomas P. Schmidt*
Counsel for Plaintiff Capital Area                  875 Third Avenue
Immigrants’ Rights Coalition                        New York, NY 10022
                                                    Telephone: (212) 918-5547
                                                    Facsimile: (212) 918-3100
                                                    thomas.schmidt@hoganlovells.com

                                                    *Admitted pro hac vice

                                                    Counsel for S.M.S.R. Plaintiffs




                                                5
         Case 1:18-cv-02718-RDM Document 91 Filed 08/02/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I caused to be electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the District of

Columbia using the CM/ECF system. Counsel in this case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                                             /s/ Thomas G. Hentoff
                                             Thomas G. Hentoff (D.C. Bar No. 438394)
